DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are rejected in the Instant Application.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/25/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Varughese et. al. (US20190287030A1) hereinafter Varughese in view of Ochoa et al. (US20200211721A1) hereinafter Ochoa.

Regarding claims 1, 9, 17. Varughese teaches a method (abstract) comprising:  
4obtaining, by the service, side information for the telemetry data (¶0026 see user interface modules 116 receive (at block 206) the user input. The user interface module 116 may be configured to categorize each of the input observations, together with additional relevant statistics and measurements, such as the probability of category membership and the categories in relation to user promoted data points within the categorization);  
5applying, by the service, metric learning to the telemetry data and side 6information, to construct a distance function (¶0042 see global objective function 114 may be adapted from a Kullback-Leibler (KL) Divergence function to ensure that each particle-pair distance of the high dimensional space (of the original dataset 152, e.g., the set of samples 402) is proportional to the low-dimensional distance, such that if a histogram-shaped graph is drawn with the high-dimensional distance for every pair separately plotted as a bar, that the histogram-shaped graph for the low-dimensional distances would overlap correspondingly assuming that pair identities match across graphs on the x-axis);  
7using, by the service, the distance function to cluster the telemetry data into 8device clusters (¶0044 see Integration of user decision in the global objective function 114, by using expanded sample selections (exemplar cluster) like neighborhoods of selected exemplars, can be done by weighting particles or data points individually with weight assignments that are stored and recalled for every iteration); and  
9associating, by the service, a device type label with a particular device cluster (¶0031 see method 300 may be considered an interactive visualization process for labelling data points in a dataset, based on user feedback influencing a categorization calculation which can be tracked graphically and which updates a weighted optimization algorithm according to unsupervised calculations and user actions.).  
Varughese teaches 2receiving, at a device classification service, data(¶0005 see receiving, by the user interface module, a user input indicative of a categorization of at least one of the data points within the dataset, applying, by the dimensional visualization module, the global objective function weighted in accordance with the indicative categorization, to the dimensionally reduced dataset to produce a user-enhanced dimensionally reduced dataset);  
Although Varughese teaches data Varughese does not explicitly teach telemetry data indicative of 3behavioral characteristics of a plurality of devices in a network
Ochoa however in the same field of computer networking teaches telemetry data indicative of 3behavioral characteristics of a plurality of devices in a network (¶0008 see receiving network traffic generated by the unknown IoT device, extracting device network behavior from the generated network traffic, and determining the identity of the unknown IoT device from a list of known IoT devices by applying a selected machine learning based classifier from a set of machine learning based classifiers to analyze the device network behavior)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the classification of machines of Varughese and the teachings of Ochoa for labeling and identifying devices based on behavioral data to combine the teachings such that Varughese utilizes the identification and labeling of Ochoa as part of the device classification and clustering. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will allow for identification of unknown devices in a communication network to provide the public with a useful choice (Ochoa ¶0006)
Further regarding claim 9: Varughese teaches an apparatus, comprising:  2one or more network interfaces to communicate with one or more networks (¶0018 see communication arrangement 140 may be a network interface for communication with the user terminal or other devices across a telecommunications network like the internet);  3a processor coupled to the network interfaces and configured to execute one or 4more processes (¶0014 see processor..computer system 100 has a communication arrangement 140 for communication with other components and/or communication via a telecommunications network); and a memory configured to store a process executable by the processor (¶0057 see memory), the process  when executed configured to
	Further regarding claim 17: Varughese teaches a tangible, non-transitory, computer-readable medium storing program instructions 2that cause a device classification service to execute a process comprising (0014 see Program instructions 132 are stored on the computer-readable medium 130 and are configured to direct the operation of the processor 110)  

Regarding claims 12, 10. The already combined references teach the method as in claim 1, Varughese teaches device type label (see claim 1) however does not explicitly teach wherein the device type label is indicative of one or more 2of: a device manufacturer, a device model, or device version
Ochoa however in the same field of computer networking teaches wherein the device type label is indicative of one or more 2of: a device manufacturer, a device model, or device version (¶0005 see prefixes of MAC addresses can be used to identify the manufacturer of a particular device. However, no standard exists to identify brands or types of devices. Although, it is possible that manufacturers have their own ad hoc strategy to identify models that are produced by them, this must be reversed engineered for each manufacturer ¶0015 see identity of each of the known IoT devices may include the device's make and model.).  
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the classification of machines of Varughese and the teachings of Ochoa for identifying the make and model of the device to combine the teachings such that Varughese utilizes the make and model as part of the labeling. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will allow for identification of unknown devices in a communication network to provide the public with a useful choice (Ochoa ¶0006)

Regarding claims 13, 11, 18. The method as in claim 1, wherein the side information comprises device type labels 2for a subset of the plurality of devices (Varughese ¶0025 see the user input is indicative of a categorization of one or more data points in the dimensionally reduced dataset. Categorization may include labelling, moving, selecting, deselecting, flagging, marking, etc. The user interface module 116 may also provide the user with an option to manipulate the data points without categorizing them).  

Regarding claims 14, 12. The already combined references teach the method as in claim 3, further comprising:  
2applying device classification rules from one or more other services to the subset of the plurality of devices, to assign device type labels to the devices in the subset (Varughese ¶0028 see a core idea of the example embodiment may be to integrate user input of categorization (e.g., class exemplars) as a modified weighting in the global objective function 114 (now functioning as a weighted optimization algorithm), which performs dimensionality reduction for visualization and preliminary similarity grouping, such similar data points are clustered, grouped, highlighted, labelled, or otherwise indicated as potentially similar, with the user only selecting a few individual data points (e.g., reference samples) that have associated data points (e.g., expanded sample selections) based on an algorithm incorporating neighborhood information).  

Regarding claims 15, 13, 19. The already combined references teach the method as in claim 1, wherein the side information comprises data indicative of 2whether pairwise sets of the plurality of devices are similar or dissimilar (Varughese ¶0040 see The user input may then serve to define pairs of data points or to modify the attractive or repulsive force (e.g., by promoting or demoting) between the pair of data points). 
 
Regarding claims 16, 14, 20. The already combined references teach the method as in claim 5, wherein obtaining the side information for the telemetry 2data from one or more user interfaces comprises:  
3selecting a pair of devices from the plurality of devices (Varughese ¶0005 see applying, by a dimensional visualization module incorporating a global objective function, an unsupervised dimension reduction algorithm to a dataset including a plurality of data points capable of visual representation to produce a dimensionally reduced dataset and parsing, by the dimensional visualization module, the dimensionally reduced dataset to a user interface module for visual display of the dimensionally reduced dataset..¶0040 see the samples 402 may be treated as a particle spring system in which at least two samples 402 form a pair with an attractive or repulsive force between the pair of data points); and  
4providing the telemetry data for the selected pair of devices to a user interface, to 5obtain an indication as to whether the pair of devices are similar (Varughese ¶0040 see user input may then serve to define pairs of data points or to modify the attractive or repulsive force (e.g., by promoting or demoting) between the pair of data points).  

Regarding claims 17, 15. The method as in claim 6, wherein the service selects the pair of devices based on the 2telemetry data for the pair of devices being close to each other in a feature space and the 3pair of devices not belonging to the same device cluster (¶0036 see the user may initiate an algorithm that does expanded sample selection, which uses information from both the original dataset 152 and the dimensionally reduced dataset such as the pairwise distances to determine a surrounding group of similar points that may form a good cluster in the low-dimensional embedding around the exemplar. Such an expanded sample selection algorithm can restrict considered samples to the low-dimensional neighborhood, the size of which can be modified with a graphical element in the GUI, like a slider bar, and this low-dimensional neighborhood can be intersected with the high-dimensional exemplar neighborhood to obtain a resulting neighborhood ¶0046 see user input is generally indicated by numeral 408 and calculations necessitated or triggered by receipt of the user input are indicated in block 410. Integration of the received user input in the form of a user sample selection into the global objective function 114, by using expanded sample selections (exemplar cluster) like neighborhoods of selected exemplars, can also be done using an expanded sample selection algorithm, e.g., by individually weighting repulsive spring forces according to the cluster membership of the attached particles, and updating the spring weight in response to receipt of the user input 408).  

Claims 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Varughese-Ochoa further in view of Cross et al. (US20080184329A1) hereinafter Cross.

Regarding claims 18, 16.  Varughese-Ochoa teaches the method as in claim 1, further comprising:  
2assigning the device type label to a particular device in the network, based that 3device exhibiting similar behavioral characteristics to those of the particular device 4cluster (Varughese ¶0028 see integrate user input of categorization (e.g., class exemplars) as a modified weighting in the global objective function 114 (now functioning as a weighted optimization algorithm), which performs dimensionality reduction for visualization and preliminary similarity grouping, such similar data points are clustered, grouped, highlighted, labelled, or otherwise indicated as potentially similar, with the user only selecting a few individual data points (e.g., reference samples) that have associated data points (e.g., expanded sample selections) based on an algorithm incorporating neighborhood information); and
Varughese-Ochoa does not explicitly teach applying a network policy to the device, based on its assigned device type label
	Cross however in the same field of computer networking teaches applying a network policy to the device, based on its assigned device type label (¶0034 see at least one label is assigned to each of the data objects. The labels are assigned by the user on the basis of the type or content of the data in data objects. At 208, one or more policies that are associated with each of the labels are identified. The one or more policies are identified by an enforcement mechanism, which may be present in the operating system of user computers 110.)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the clustering and labeling of devices of Varughese and the teachings of Cross for applying policies to labeled devices to combine the teachings such that Varughese utilizes policy assignments as a heterogeneous set of policies with a number of devices. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so provide a level of abstraction that allows policies to be defined separately from the classification of data objects (Cross ¶0003)


Conclusion
References are cited not only for their quoted language but for all that they teach.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atta Khan whose telephone number is 571-270-7364.  The examiner can normally be reached on M-F 09:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATTA KHAN/
Examiner, Art Unit 2449